UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1219


AYAD RAMZI GERIS; FATEN MOUSSA MOUSSA; GEORGE AYAD GERIS;
TONY AYAD GERIS; AMIRA AYAD GERIS,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 17, 2009               Decided:   January 6, 2010


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioners. Tony West,
Assistant Attorney General, Michelle Gorden Latour, Assistant
Director, Brendan P. Hogan, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ayad    Ramzi    Geris, *     a       native     and   citizen     of    Egypt,

petitions for review of an order of the Board of Immigration

Appeals     affirming       the       Immigration         Judge’s     denial        of     his

applications for relief from removal.

            Geris challenges the determination that he failed to

establish    eligibility      for       asylum.         To   obtain    reversal          of    a

determination      denying    eligibility           for    relief,    an    alien        “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”        INS    v.    Elias-Zacarias,            502    U.S.    478,     483-84

(1992).     We have reviewed the evidence of record and conclude

that Geris fails to show that the evidence compels a contrary

result.     Having failed to qualify for asylum, Geris cannot meet

the more stringent standard for withholding of removal.                             Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).

            Accordingly,         we    deny       the   petition    for     review.           We

dispense    with    oral     argument         because        the    facts     and        legal




     *
       Geris’s wife, Faten Moussa Moussa, and his children,
George Ayad Geris, Tony Ayad Geris, and Amira Ayad Geris, are
derivative applicants of Geris’s claim for asylum.



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3